942 F.2d 790
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Ronald BERTRAM, Plaintiff-Appellant,v.Eddie YLST, et al., Defendants-Appellees.
No. 90-16492.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1991.*Decided Aug. 30, 1991.

Before BROWNING, SNEED, and WILLIAM A. NORRIS, Circuit Judges.


1
MEMORANDUM**


2
John Ronald Bertram, a California state prisoner, appeals pro se from the district court's dismissal of his 42 U.S.C. § 1983 complaint pursuant to Fed.R.Civ.P. 12(b)(6) with leave to file an amended complaint.   We dismiss this appeal for lack of jurisdiction.


3
Bertram's complaint was referred to a magistrate, who filed a report that explained the complaint's deficiencies, recommended that the government's motion to dismiss be granted, and recommended that Bertram be given thirty days to file an amended complaint.   Bertram filed timely objections to the magistrate's recommendations and an amended complaint.   The district court then overruled the objections, adopted the magistrate's findings and recommendations in full, and granted the defendants' motion to dismiss without acknowledging that Bertram had filed an amended complaint.   On October 10, 1990, Bertram filed his notice of appeal from the district court's order of September 28.


4
The government argues, and we agree, that because the district court dismissed the complaint with leave to amend, there is no final, appealable order.   An order dismissing a complaint is not a final, appealable order unless the district court necessarily determined that the complaint could not be saved by amendment.   Hoohuli v. Ariyoshi, 741 F.2d 1169, 1171 n. 1 (9th Cir.1984).   Here, the district court's order dismissing the complaint adopted in full the magistrate's report, which notified Bertram of the deficiencies of the complaint and recommended that he be given thirty days to file an amended complaint.   Bertram timely filed an amended complaint, which is still pending in the district court.   Accordingly, we do not have jurisdiction to hear this appeal.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3